DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter under 35 U.S.C. § 103
Claims 1-10 are allowed and 11-20 are allowable under 35 U.S.C. § 103. 
The following is a list of the closest prior art:
Note that the language of claim 11 is substantially the same as claim 1 and the change of “second” to “first” time period does not change the determination of allowability under § 103.  
Kajimoto (US 2009/0244976) teaches powering a NOR device on and by implication powering the device to the desired threshold voltage.  Kajimoto also teaches an erase state bit/flag for each wordline.  Kajimoto does not teach applying negative voltages to unselected wordlines in response to the erase flag being the non-erased state.  While this last aspect was obvious over the combination of Kajimoto and Crippa (infra), the claims now recite specific signals in a specific order.  No clear reason is found for carrying out the signals in exactly this way, and there is no motivation for one of ordinary skill in the art to combine references to teach the combination of “A recover and read method, adapted for a NOR flash memory apparatus, comprising: operating a power-up process on the NOR flash memory apparatus to raise a voltage level of an operation power voltage from 0V to a threshold voltage during a first time period; and operating a power-up reading operation during a second time period after the first time period when a logic level of a power on reading signal equals to a specific logic level, wherein the power-up reading operation comprises: reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during the second time period; and in response to determining that the mark bit indicates the memory block has not been erased, applying a negative voltage to a plurality of un-selected word lines during a third time period, wherein the second time period is earlier than the third time period and an end time of the second time period is earlier than a finish time point of the power-up process, wherein the voltage level of the operation power voltage is raised to a target voltage level at the finish time point” as a whole.      
Crippa (Memories in Wireless Systems; Chapter 2 Nonvolatile Memories: NOR vs. NAND Architectures, 2008) teaches applying negative voltage to unselected wordlines to improve data integrity/reliability in an NOR device.  Since no clear reason for carrying out the signals in exactly this way is found, Crippa can no longer be combined with Kajimoto (supra) to teach the combination of “A recover and read method, adapted for a NOR flash memory apparatus, comprising: operating a power-up process on the NOR flash memory apparatus to raise a voltage level of an operation power voltage from OV to a threshold voltage during a first time period; and operating a power-up reading operation during a second time period after the first time period when a logic level of a power on reading signal equals to a specific logic level, wherein the power-up reading operation comprises: reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during the second time period; and in response to determining that the mark bit indicates the memory block has not been erased, applying a negative voltage to a plurality of un-selected word lines during a third time period, wherein the second time period is earlier than the third time period and an end time of the second time period is earlier than a finish time point of the power-up process, wherein the voltage level of the operation power voltage is raised to a target voltage level at the finish time point” as a whole.  
Chimenton (Reliability of erasing operation in NOR-Flash memories, 2005) teaches: “In NOR architectures, cells are connected in parallel to the bitlines (see Fig. 4) and programming is achieved via channel hot electrons (CHE) by applying a high voltage (e.g. 8–10 V) to the control gate and 4–5 V to the drain. Source and bulk are grounded or held at a negative voltage thus preventing reading errors caused by excessive bitline leakage.”  This generally renders applying negative voltages obvious in a NOR device during writes, but does not teach and is not combinable with the other reference to teach the combination of “A recover and read method, adapted for a NOR flash memory apparatus, comprising: operating a power-up process on the NOR flash memory apparatus to raise a voltage level of an operation power voltage from OV to a threshold voltage during a first time period; and operating a power-up reading operation during a second time period after the first time period when a logic level of a power on reading signal equals to a specific logic level, wherein the power-up reading operation comprises: reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during the second time period; and in response to determining that the mark bit indicates the memory block has not been erased, applying a negative voltage to a plurality of un-selected word lines during a third time period, wherein the second time period is earlier than the third time period and an end time of the second time period is earlier than a finish time point of the power-up process, wherein the voltage level of the operation power voltage is raised to a target voltage level at the finish time point” as a whole.  




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites: “reading a mark bit that is stored in the memory block of the flash memory apparatus during the first time period”.  In the context of the first/second/third time periods as those periods relate to each other in the specification and to figure 3, there is no support for reading the mark bit during the first time period.  See also remarks at 10, showing a marked up version of figure 3 with the “power up reading operation” effectively defining the “second time period”.   
All dependent claims are rejected as including the material of the claims from which they depend.

Response to Arguments
Applicant's arguments filed 08/02/2022 are moot in view of the withdrawal of all rejections under § 103.  There remains a rejection under §112a outstanding.  Examiner attempted to contact applicant regarding the rejection under § 112a, but no attorney listed in the file wrapper appears to have a domestic telephone number.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139